CARPENTER, J.
This action was brought by Edward Trudell of Bristol, in the County of Bristol and State of Rhode Island, who sues in behalf of himself as father and Albina Trudell as mother of Raymond Trudell, against the defendant for the death of said Raymond Trudell.
The case was tried before a jury in this court and the jury returned a verdict for the defendant. Thereupon the plaintiff filed a motion for a new trial, alleging the usual grounds, and the matter is now before this court on said motion.
It appeared from the evidence that on November 29, 1932, the deceased, Raymond Trudell, and two companions were walking along Metacom Avenue in the town of Bristol, in a northerly direction on their right hand side of Metacom Avenue, said Metacom Avenue being a State highway; that the defendant was driving an automobile in a northerly direction on said Meta-com Avenue, and that, while driving along, he struck the said Raymond Trudell and caused his death. The testimony was that it was dark.
The evidence created a clear question of fact for the jury to decide as to whether the plaintiff was in the exercise of due care and the defendant was negligent, and by their verdict they found that the defendant was not guilty.
The Court feels that substantial justice has been done in this case and the motion for a new trial is denied.